Memorandum. Despite cogent arguments addressed to the wisdom and desirability of the instant legislation, there is no question that the State has the power to prohibit or regulate the commercialization of toilet facilities. For analysis of some of the particular issues of unconstitutionality urged on grounds of due process of the law and equal protection of the laws, see opinion of Mr. Justice T. Paul Kane at the Appellate Division in Nik-O-Lok v Carey (52 AD2d 375).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
In Nik-O-Lok v Carey: Order affirmed, with costs.
In Tads Enterprises v Carey: Judgment affirmed, with costs.